EXHIBIT 10.1




AMENDMENT NO. 2 (this “Amendment”), dated as of October 25, 2017, to the Credit
Agreement dated as of November 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended hereby, the “Amended Credit
Agreement”) among NMI HOLDINGS, INC., a Delaware corporation (the “Company”),
the lenders party thereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
administrative agent (in such capacity, the “Agent”).
WHEREAS, the Company has requested certain amendments to the Credit Agreement;
and
WHEREAS, each of the Agent and each Lender that executes and delivers a
signature page to this Amendment, together constituting all of the Lenders, has
indicated that it is willing to consent to such amendments, subject to the terms
and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.


SECTION 2. Amendments to the Credit Agreement. Effective as of the as of the
Amendment Effective Date, Section 7.12 of the Credit Agreement is amended and
restated in its entirety as follows:


“Section 7.12. Liquidity
The Company shall not permit Liquidity as of any date to be less than the sum of
all remaining principal amortization payments pursuant to Section 2.08 as of
such date (after giving effect to any such amortization payment made on such
date, and excluding principal scheduled to be paid on the Maturity Date).”
SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants that:


(a)    As of the Amendment Effective Date, this Amendment has been duly
authorized, executed and delivered by it. This Amendment and the Amended Credit
Agreement (in each case, as of the Amendment Effective Date) constitute its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(b)    The representations and warranties of the Company contained in Article 5
of the Credit Agreement or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
(i) which are not qualified as to materiality are true and correct in all
material respects and (ii) which are qualified as to materiality are true and
correct, in each case, on and as of the Amendment Effective Date, after giving
effect to this Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects, or true and correct, as the case may be,
as of such earlier date.





--------------------------------------------------------------------------------

EXHIBIT 10.1






(c)    As of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing or shall result from the effectiveness of this
Amendment or the consummation of the transactions contemplated hereby.


SECTION 4. Amendment Effective Date. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:


(a)    The Agent shall have received a counterpart signature page to this
Amendment executed and delivered by each of (i) each Obligor, (ii) the Agent,
and (iii) Lenders constituting the Required Lenders.


(b)    The representations and warranties set forth in Section 3 of this
Amendment shall be true and correct in all respects on and as of the Amendment
Effective Date, and the Agent shall have received a certificate (in form and
substance reasonably acceptable to the Agent), dated as of the Amendment
Effective Date and signed by a Responsible Officer of the Company, certifying as
to such representations and warranties.


(c)    The Company shall have paid:


(i)    to the Agent, for the account of each Lender that has executed and
delivered a signature page and become party to this Amendment, an amendment fee
(the “Amendment Fee”) in an amount equal to 0.05% of the principal amount of
Loans held by such Lender on the Amendment Effective Date, which Amendment Fee
shall be fully earned and due and payable on the Amendment Effective Date; and


(ii)    all other fees and amounts due and payable pursuant to the Credit
Agreement and Section 7 hereof in connection with this Amendment.


The Agent shall notify the Company and the Lenders of the Amendment Effective
Date and such notice shall be conclusive and binding.
SECTION 5. Reaffirmation; Effect of Amendment.


(a)    Each Obligor hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, and (ii) in the case of each
Subsidiary Guarantor, its guarantee of the Obligations and its grant of Liens on
the Collateral to secure the Obligations, in each case pursuant to the Guarantee
and Security Agreement and any other Loan Document to which such Subsidiary
Guarantor is a party.





--------------------------------------------------------------------------------

EXHIBIT 10.1






(b)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Company to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.


(c)    From and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the “Credit Agreement” in any other Loan Document
shall be deemed a reference to the Amended Credit Agreement. This Amendment
shall constitute a “Loan Document” for all purposes under the Credit Agreement
and the other Loan Documents.


SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 7. Costs and Expenses. As and to the extent required by Section 10.04 of
the Amended Credit Agreement, Company agrees to reimburse the Agent promptly
after receipt of a written request for its documented and reasonable
out-of-pocket expenses in connection with this Amendment.


SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment
.
SECTION 9. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.


















[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

EXHIBIT 10.1




[Signature page to Amendment No. 2]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
NMI HOLDINGS, INC.,
as the Company
By:
/s/Adam Pollitzer
Name: Adam Pollitzer
Title: EVP, Chief Financial Officer



NMI SERVICES, INC.,
as a Subsidiary Guarantor
By:
/s/Julie Norberg
Name: Julie Norberg
Title: Vice President and Controller





JPMORGAN CHASE BANK, N.A.,
as Agent
By:
/s/James Mintzer
Name: James Mintzer
Title: Executive Director








